               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 GABRIEL GRIFFIN,

                      Plaintiff,
                                                     Case No. 19-CV-805-JPS-JPS
 v.

 JEFFREY ZIENTEK,
                                                                    ORDER
                      Defendant.


       On October 29, 2019, the Court screened Plaintiff’s complaint and

found that he failed to state any viable claims for relief. (Docket #9). The

Court ordered Plaintiff to file an amended complaint to correct this error.

Id. Plaintiff filed an amended complaint on November 19, 2019. (Docket

#10). The Court proceeds to screen the amended complaint. 28 U.S.C. §

1915A. All of the same screening standards described in the Court’s initial

screening order apply here. (Docket #9 at 1–3).

       Plaintiff alleges that Defendant, a police officer, offered false

statements in an affidavit in support of a warrant application which led to

the warrant being issued and executed. The affidavit in question was signed

on April 11, 2018, and the resulting search occurred the next day. Plaintiff’s

original complaint contained the same allegations, but they were presented

in a conclusory fashion. The amended complaint goes into far greater detail

about the aspects of the affidavit Plaintiff believes are false or misleading.

       As the Court explained in its prior screening order, “a warrant

request violates the Fourth Amendment if the requesting officer knowingly,

intentionally, or with reckless disregard for the truth, makes false

statements in requesting the warrant and the false statements were
necessary to the determination that a warrant should issue.” Knox v. Smith,

342 F.3d 651, 658 (7th Cir. 2003). In order to state a claim for an unlawful

acquisition of a warrant, Plaintiff must allege facts that allow the Court to

infer that (1) the officer made false statements; and (2) without those false

statements, the warrant would have been invalid. Olson v. Champaign Cty.,

Ill., 784 F.3d 1093, 1100–01 (7th Cir. 2015). In light of the extremely low bar

of review applied at screening, the Court finds that Plaintiff’s amended

complaint adequately alleges elements. While many of Plaintiff’s concerns

with the affidavit appear to be nit-picking, rather than essential to the

issuance of the warrant, the Court will leave it to Defendant to respond to

the amended complaint as he deems appropriate.

       Defendant will not, however, be called upon to respond yet. This

action must be stayed in light of the Heck doctrine. Under the doctrine of

Heck v. Humphrey, 512 U.S. 477, 487 (1994), Plaintiff’s claims against

Defendant would be barred if they would imply the invalidity of a criminal

conviction or sentence. Plaintiff is currently being prosecuted in this District

for being a felon in possession of a firearm and for heroin distribution.

United States v. Gabriel Griffin, 18-CR-73-LA (E.D. Wis.), see e.g., (Docket #6,

#71). That case is based upon the evidence obtained in the search stemming

from the warrant that Defendant obtained with the allegedly false affidavit.

Id. Plaintiff’s assertions in this case directly question the validity of that

prosecution.

       Though there has not yet been a conviction or sentence in the

criminal case, Wallace suggests that the best course of action is to stay this

civil proceeding until the criminal one is completed. Wallace v. Kato, 549 U.S.

384, 393–94 (2007). When that occurs, this Court will be able to determine if

Heck bars Plaintiff’s claims. Id. This action will, therefore, be stayed for the


                                  Page 2 of 3
pendency of Plaintiff’s criminal case. He shall be required to file status

reports with the Court every sixty days on the status of the criminal case.

When the criminal case concludes, Plaintiff shall notify the Court within ten

days.

        Accordingly,

        IT IS ORDERED that this action be and the same is hereby

STAYED;

        IT IS FURTHER ORDERED that Plaintiff shall file status reports

with the Court in accordance with the terms of this Order; and

        IT IS FURTHER ORDERED that the Clerk of the Court shall

administratively close this action.

        Dated at Milwaukee, Wisconsin, this 20th day of February, 2020.

                                      BY THE COURT:



                                      ____________________________________
                                      J. P. Stadtmueller
                                      U.S. District Judge




                                 Page 3 of 3
